 1
 2
 3
 4
 5
 6
 7
 8
 9
10                     UNITED STATES DISTRICT COURT
11                   SOUTHERN DISTRICT OF CALIFORNIA
12    WHITE KNIGHT YACHT LLC,
                                                Case No. 18-cv-02616-BAS-BLM
13                               Plaintiff,
                                                ORDER:
14
            v.                                  (1) GRANTING DEFENDANTS
15                                                  CERTAIN LLOYDS AT
      CERTAIN LLOYDS AT LLOYD’S                     LLOYD’S LONDON’S AND
16                                                  H.W. WOOD LIMITED’S
      LONDON AND OTHER LONDON                       MOTIONS TO DISMISS [ECF
17    MARKET INSURERS, et al.,                      Nos. 11, 13];
18                            Defendants.       (2) GRANTING DEFENDANT
                                                    UNITED YACHT
19                                                  TRANSPORT LLC’S MOTION
                                                    TO DISMISS FOR LACK OF
20                                                  PERSONAL JURISDICTION
                                                    [ECF No. 33];
21
                                                  AND
22
                                                (3) TERMINATING AS MOOT
23                                                  DEFENDANT H.W. WOOD
                                                    LIMITED’S MOTION TO
24                                                  STRIKE [ECF No. 12]
25
26        California-based Plaintiff White Knight Yacht LLC (“White Knight”)
27   arranged for transportation of a Yacht—White Knight—from Victoria, Canada to
28   Ensenada, Mexico, pursuant to a shipping contract (“Shipping Contract”) with

                                          –1–                              18cv2616
 1   Washington state-based Raven Offshore Shipping LLP (“Raven”). Raven is not a
 2   party to this lawsuit.1
 3          Raven further contracted with Delaware and Florida-based Defendant United
 4   Yacht Transport LLC (“UYT”) to perform the actual transport. The Yacht was
 5   insured under an insurance policy through non-party International Marina
 6   Underwriters (“IMU”) (the “Marine Policy”), but because IMU told Plaintiff certain
 7   Shipping Contract provisions would void the Marine Policy during transport,
 8   Plaintiff contracted with Raven for additional insurance during transport.
 9          Thus, the Shipping Contract included the cost of cargo insurance to cover
10   White Knight during transport. UYT obtained a cargo insurance policy (the “Cargo
11   Policy”) via England-based Defendant insurance broker H.W. Wood Limited
12   (“H.W. Wood”), who obtained the Cargo Policy from England-based Defendant
13   Certain Lloyds at Lloyd’s London and Other London Market Insurers (“Lloyds”).
14          When the Yacht was allegedly damaged during transport, Plaintiff sought
15   recovery from: non-party IMU, non-party Raven, and now, in this lawsuit, UYT,
16   H.W. Wood, and Lloyds.
17          Lloyds and H.W. Wood each move to dismiss Plaintiff’s claims on various
18   grounds, including that the Cargo Policy’s forum selection clause provides for
19   exclusive jurisdiction in the Courts of England and Wales. (ECF Nos. 11, 13, 22,
20   26.) Plaintiff opposes in a consolidated opposition. (ECF No. 19.) H.W. Wood also
21   moves to strike Plaintiff’s request for punitive damages. (ECF Nos. 12, 24.)
22   Plaintiff opposes. (ECF No. 18.) And, after filing an answer to the Complaint, UYT
23   separately moves to dismiss Plaintiff’s claims against it for lack of personal
24   jurisdiction and improper venue. (ECF Nos. 33, 35.) Plaintiff opposes. (ECF No.
25   34.) For the reasons herein, the Court: (1) grants Defendants Lloyds’ and H.W.
26
27          1
             Raven is not a party because the Shipping Contract contains an arbitration provision.
     (ECF No. 19-2, Chris Ashby Decl. ¶ 24; see also ECF No. 13-1 (noting that “Plaintiff has already
28
     commenced arbitration against Raven, which is ongoing”).)
                                                  –2–                                        18cv2616
 1   Wood’s motions to dismiss based on the Cargo Policy’s forum selection clause; (2)
 2   terminates H.W. Wood’s motion to strike punitive damages, and (3) grants UYT’s
 3   motion to dismiss for lack of personal jurisdiction.
 4
 5                             RELEVANT BACKGROUND
 6   A.    Factual Background
 7         Plaintiff is a limited liability company organized and existing under Delaware
 8   law. (ECF No. 1, Compl. ¶ 2.) Plaintiff sought to have the Yacht transported from
 9   Victoria, Canada to Ensenada, Mexico in April 2017. (Id. ¶¶ 7–8, Ex. B at 1, Ex. C
10   at 1.) Chris Ashby, Plaintiff’s president and CEO, is not a named plaintiff, but he
11   entered into the Shipping Contract on Plaintiff’s behalf and tendered Plaintiff’s
12   payment for the contract’s cost. (ECF No. 19-2, Chris Ashby Decl. ¶ 1.)
13
14         Each of the Defendants has some relationship with the Cargo Policy. Lloyds
15   is the insurer that issued the Cargo Policy. (Compl. ¶¶ 3, 11, Ex. C (copy of the
16   Cargo Policy).) H.W. Wood is the insurance broker that acquired the Cargo Policy.
17   (Id. ¶¶ 5, 10, Ex. C at 2.) And UYT’s vice president allegedly signed the Cargo
18   Policy “for the purposes of binding [Lloyds] to the insurance contract.” (Id. ¶ 11.)
19
20         1.     The Shipping Contract and Cargo Policy
21         The Yacht was insured under an insurance policy through non-party IMU (the
22   “Marine Policy”) at the time of the Yacht’s shipment from Canada to Mexico.
23   (Compl. ¶ 7, Ex. A.) However, IMU apparently represented to Plaintiff that certain
24   Shipping Contract provisions would have the effect of voiding the Marine Policy
25   during its transport. (Id. ¶¶ 9–10.)
26
27         Plaintiff alleges that “prior to entering the Shipping Contract, Rick Gladych,
28   on behalf of Raven, represented to Chris Ashby that the cargo insurance offered by

                                              –3–                                   18cv2616
 1   [Lloyds] and included in the price of the shipping contract bearing Policy No.
 2   C21867/2016 (the ‘Cargo Policy’), would cover White Knight from the time the
 3   Yacht was moved to the place for loading until it was delivered.” (Id. ¶ 10.) The
 4   Shipping Contract reflects a total transport price of $48,876.00 USD, which included
 5   the cost of Lloyds’ cargo insurance. (Compl. Ex. B at 1, 7–9.) Plaintiff entered into
 6   the Shipping Contract with Raven. (Compl. ¶ 8, Ex. B.) Ashby reviewed the
 7   Shipping Contract’s terms and signed the Shipping Contract on April 5, 2017, which
 8   he then returned to Raven. (Id. at 2, 15; Ashby Decl. ¶ 13.)
 9
10         The Cargo Policy was effectuated after Ashby’s initial review of the Shipping
11   Contract, but before Ashby tendered Plaintiff’s payment for the Shipping Contract.
12   The Policy indicates that H.W. Wood, “acting on behalf of United Yacht Transport,”
13   deposited a certificate of insurance with Lloyds in accordance with a general
14   insurances contract H.W. Wood possessed with Lloyds. (Compl. Ex. C at 1.) Under
15   the certificate, Plaintiff would be insured up to $700,000 for the April 25, 2017
16   shipment of the Yacht. Gail Ryan, UYT’s vice president, signed the Cargo Policy
17   on April 25, 2017, which rendered the Cargo Policy valid. (Id.) The Cargo Policy
18   indicates that any claim notice under the policy should be provided to Lloyds’ agent
19   Pablo Ruiz Lara, for whom the certificate provides contact information. (Id.) The
20   Cargo Policy indicates that “[i]n the event of loss or damage which may result in a
21   claim under this Insurance, immediate notice must be given to the [Lloyds’] agent at
22   the port or place where the loss or damage is discovered in order that they may
23   examine the goods and issue a survey report.” (Id.) The Cargo Policy also provides
24   that “[t]his insurance is subject to the law and practice of England and Wales and to
25   the exclusive jurisdiction of the Courts of England and Wales.” (Id. at 3.) The day
26   after Ryan signed the Cargo Policy, Ashby tendered Plaintiff’s payment for the
27   Shipping Contract, inclusive of the Cargo Policy’s cost, by wiring money to Raven.
28   (Compare Compl. Ex. C, with ECF No. 19-1 Ex. 2.)

                                              –4–                                   18cv2616
 1
 2         2.     Plaintiff’s Discovery of Alleged Damage to the Yacht During
 3                Shipment and Its Attempts to Seek Coverage for Repair Cost
 4         Plaintiff alleges that the Yacht suffered damage to its hull and interior “while
 5   being loaded and shipped by UYT under the Shipping Contract.” (Compl. ¶ 12.)
 6   The damage occurred “after delivery of the vessel to the place for immediate loading
 7   and continued throughout transit due to rain water intrusion.” (Id.) Upon seeing the
 8   alleged damage, Ashby confronted Gladych, who initially “assured [] Ashby that he
 9   [on behalf of Raven] would pay to have the damage to White Knight repaid,” but
10   Gladych, at some point, “revoked his promise once he learned the extent of the
11   damage.” (Id. ¶ 14.) Plaintiff also tendered a claim under its Marine Policy to IMU
12   to cover the cost to repair the damage, which IMU denied on the ground that certain
13   provisions of the Shipping Contract voided Plaintiff’s coverage. (Id. ¶ 15.)
14
15         Apparently after these unsuccessful attempts and over eight months after the
16   date of the alleged loss, Plaintiff “formally tendered the loss to [Lloyds]” to Pablo
17   Ruiz Lara on January 4, 2018. (Id. ¶ 16, Ex. C at 3.) During this period, the entity
18   Plaintiff contracted to repair the Yacht ceased work on the repairs because there was
19   no source of payment. (Id. ¶ 18.) Plaintiff sent a follow-up letter to Lara on February
20   7, 2018. (Id. ¶ 16.) That day, Plaintiff’s counsel was advised by another employee
21   at the company where Lara worked that “[w]e are a company of surveyors and we
22   have not been assigned this claim[.]” (ECF No. 19-1 Ex. 5.) The employee indicated
23   that Lloyds had identified Sarah Martin of H.W. Wood as the proper correspondent
24   for future correspondence regarding the claim. (Id.)
25
26         Plaintiff then forwarded its claim to Martin on February 8, 2018. (Compl. ¶
27   20.) Plaintiff sent a follow-up letter dated February 27, 2018 after receiving no
28   response. (Id.) Martin advised Plaintiff on February 28, 2018 that “Frilot Law”—

                                               –5–                                    18cv2616
 1   an entity known to Plaintiff as Frilot LLC and with which Plaintiff “was familiar”
 2   because the entity represented Raven under Raven’s “CGL Policy”—was dealing
 3   with the matter. (Id. ¶ 21.) Plaintiff communicated with Frilot LLC for a few weeks
 4   until a partner informed Plaintiff that Frilot LLC was not handling potential liability
 5   under the Cargo Policy, but only represented Raven under Raven’s general liability
 6   policy. (Id. ¶¶ 22–25.)
 7
 8         Plaintiff alleges that on March 19, 2018, Martin informed Plaintiff that she
 9   had never tendered the claim to Lloyds “as directed.” (Id. ¶ 28). Plaintiff demanded
10   that “she immediately tender the claim as [Plaintiff] had directed back in January[.]”
11   (Id. ¶ 29.) Thereafter, Martin advised that she was in communication with Lloyds.
12   (Id. ¶ 30.) On May 8, 2018, Martin emailed Plaintiff stating, “[Lloyds] have advised
13   they are awaiting a full response from ‘their’ insured, UYT, as they have still not
14   formally informed us that they have received a claim in this regard.” (Id. ¶ 31.) On
15   July 30, 2018, after Plaintiff threatened suit against Lloyds absent a coverage
16   position, Martin “stated that she was the insurance broker acting on behalf of UYT,”
17   and she was “confused and concerned” about Plaintiff referring “to a policy
18   containing the named assured of White Knight subject to the conditions of the policy
19   number C21867/2016[.]” (Id. ¶ 33.) Plaintiff alleges that this is the same policy
20   under which it had been attempting to make a claim since January 2018. (Id. ¶ 34.)
21
22   B.    Procedural History
23         Following its multiple unsuccessful attempts to obtain coverage for the cost
24   to repair the alleged damage to the Yacht, Plaintiff initiated this lawsuit against
25   Lloyds, H.W. Wood, and UYT on November 14, 2018. (ECF No. 1.)
26
27         At the heart of this suit is the Cargo Policy. In the first instance, Plaintiff
28   raises two contract-based claims against Lloyds for (1) allegedly breaching its duty

                                               –6–                                    18cv2616
 1   of good faith and fair dealing under the Cargo Policy, (id. ¶¶ 36–45), and (2)
 2   allegedly breaching the Cargo Policy “by refusing to properly handle” Plaintiff’s
 3   claim and “refusing to properly compensate” Plaintiff’s “insured loss,” (id. ¶¶ 46–
 4   52).
 5
 6          Against the backdrop of these contract-based claims, Plaintiff raises two tort
 7   claims against both H.W. Wood and UYT for alleged intentional and negligent
 8   interference with the relationship between Plaintiff and Lloyds under the Cargo
 9   Policy. Specifically, Plaintiff claims that H.W. Wood intentionally interfered with
10   the Cargo Policy because Martin allegedly “misdirected” Plaintiff “regarding the
11   parties responsible for the claim” and “misdirected” Plaintiff “as to her role in the
12   claim,” which “contributed to the undue delay in” Lloyds processing Plaintiff’s
13   claim. (Id. ¶¶ 53–57.)
14
15          Plaintiff similarly claims that UYT intentionally interfered “with the
16   insurance contract between [Plaintiff] and [Lloyds].” (Id. ¶¶ 58–64.) UYT allegedly
17   did so by failing to respond to Plaintiff’s claim—despite that Lloyds, Raven, and
18   Plaintiff had contacted UYT “regarding [UYT’s] purported duty to report the claim
19   to [Lloyds][.]” (Id. ¶¶ 58–64.) Plaintiff also claims that H.W. Wood negligently
20   interfered with Plaintiff’s prospective economic advantage because H.W. Wood
21   knew of the Cargo Policy and allegedly “failed to act with reasonable care” regarding
22   Plaintiff’s claim, “fail[ed] to report a claim to [Lloyds] that they were under an
23   obligation to report,” and “misdirect[ed] [Plaintiff] regarding the status of their
24   claim.” (Id. ¶¶ 65–73.) UYT allegedly negligently interfered with Plaintiff’s
25   “economic relationship” with Lloyds because UYT “failed to act with reasonable
26   care” “by failing to report a claim to [Lloyds] that they were under an obligation to
27   report[.]” (Id. ¶¶ 74–82).
28

                                              –7–                                   18cv2616
 1         On March 26, 2019, H.W. Wood moved to dismiss Plaintiff’s intentional and
 2   negligent interference with economic advantage claims pursuant to Rule 12(b) on
 3   various grounds, including that: (1) this Court lacks jurisdiction because the Cargo
 4   Policy is subject to exclusive jurisdiction in the Courts of England and Wales
 5   pursuant to the Cargo Policy’s forum selection clause and because Plaintiff fails to
 6   adequately invoke federal maritime jurisdiction under 28 U.S.C. § 1333; (2) venue
 7   in the Southern District of California is improper under the federal venue statute, 28
 8   U.S.C. § 1391; and (3) Plaintiff fails to state claims against H.W. Wood because
 9   Plaintiff is not a party to the Cargo Policy. (ECF No. 11.) H.W. Wood filed a
10   separate Rule 12(f) motion to strike Plaintiff’s requests for punitive damages. (ECF
11   No. 12.)
12
13         On the same day, Lloyds moved to dismiss Plaintiff’s breach of contract and
14   breach of the duty of good faith and fair dealing claims against it. (ECF No. 13.)
15   Lloyds argues that: (1) the Court lacks personal jurisdiction over Lloyds; (2)
16   alternatively, the Cargo Policy’s forum selection clause means that venue is
17   improper; (3) Plaintiff’s California tort claims must be dismissed because the only
18   claims Plaintiff can raise are under the laws of England and Wales; and (4) this action
19   must be dismissed under the doctrine of forum non conveniens, as modified in the
20   context of a forum selection clause. (Id.)
21
22         After the completion of briefing on Lloyds’ and H.W. Wood’s motions to
23   dismiss, UYT answered the Complaint on April 5, 2019. (ECF No. 27.) UYT raised
24   lack of personal jurisdiction and improper venue as “affirmative defenses.” (Id. at
25   12.) UYT then moved to dismiss Plaintiff’s claims on June 17, 2019 for lack of
26   personal jurisdiction over UYT under Rule 12(b)(2) and improper venue under Rule
27   12(b)(3). (ECF No. 33). The Court turns to the merits of Defendants’ motions.
28

                                               –8–                                    18cv2616
 1              THE CARGO POLICY’S FORUM SELECTION CLAUSE
 2          Although H.W. Wood and Lloyds raise multiple grounds for dismissal of
 3   Plaintiff’s claims, the Court finds dispositive their arguments regarding the Cargo
 4   Policy’s forum selection clause. Accordingly, the Court limits its analysis to the
 5   forum selection clause. The Court’s analysis is further limited to these Defendants
 6   because UYT does not move to dismiss for forum non conveniens based on the
 7   forum selection clause.
 8
 9   A.     Legal Standard
10          “[T]he appropriate way to enforce a forum-selection clause pointing to a state
11   or foreign forum is through the doctrine of forum non conveniens.”2 Atl. Marine
12   Constr. Co., v. U.S. Dist. W. Dist. Tex., 571 U.S. 49, 60 (2013); see also Sun v.
13   Advanced China Healthcare, Inc., 901 F.3d 1081, 1087 (9th Cir. 2018).                        “If
14   dismissal under forum non conveniens is appropriate, the court need not address
15   other grounds for dismissal.” Nibirutech Ltd. v. Jang, 75 F. Supp. 3d 1076, 1079
16   (N.D. Cal. 2014). Once a district court determines that the appropriate forum is
17   located in a foreign country, the court may dismiss the case. Cheng v. Boeing Co.,
18   708 F.2d 1406, 1409 (9th Cir. 1983).
19
20          Under a traditional forum non conveniens analysis, “[a] party moving to
21   dismiss based on forum non conveniens bears the burden of showing (1) that there
22   is an adequate alternative forum, and (2) that the balance of private and public
23   interest factors favors dismissal.” Dole Food Co., Inc. v. Watts, 303 F.3d 1104, 1118
24   (9th Cir. 2002) (citation omitted). The public interest factors include: “(1) the local
25
            2
26            H.W. Wood contends that a motion based on a forum selection clause is governed by Rule
     12(b)(1), (ECF No. 11 at 6), while Lloyds contends that it is governed by Rule 12(b)(6), (ECF No.
27   13–1 at 8). Regardless of the procedural vehicle, Lloyds correctly addresses the forum selection
     clause under the doctrine of forum non conveniens. As such, the Court finds that the appropriate
28
     framework has been identified.
                                                   –9–                                        18cv2616
 1   interest in the lawsuit, (2) the court’s familiarity with the governing law, (3) the
 2   burden on local courts and juries, (4) congestion in the court, and (5) the costs of
 3   resolving a dispute unrelated to a particular forum.” Boston Telecomms. Group, Inc.
 4   v. Wood, 588 F.3d 1201, 1211 (9th Cir. 2009) (quoting Tuazon v. R.J. Reynolds
 5   Tobacco Co., 433 F.3d 1163, 1181 (9th Cir. 2006)). The private interest factors are:
 6   “(1) the residence of the parties and the witnesses; (2) the forum’s convenience to
 7   the litigants; (3) access to physical evidence and other sources of proof; (4) whether
 8   unwilling witnesses can be compelled to testify; (5) the cost of bringing witnesses
 9   to trial; (6) the enforceability of the judgment; and (7) all other practical problems
10   that make trial of a case easy, expeditious and inexpensive.” Id. at 1206–07.
11
12         Ordinarily, when evaluating a motion to dismiss on grounds of forum non
13   conveniens, “a plaintiff’s choice of forum will not be disturbed unless the private
14   interest and the public interest factors strongly favor trial” in a foreign jurisdiction.
15   Lueck v. Sundstrand Corp., 236 F.3d 1137, 1145 (9th Cir. 2001). “The calculus
16   changes . . . when the parties’ contract contains a valid forum-selection clause, which
17   represents the parties’ agreement as to the most proper forum.” Atl. Marine, 571
18   U.S. at 63. If the court finds that the forum selection clause is valid, the plaintiff
19   then bears the burden to establish that the forum for which the parties bargained is
20   unwarranted under the forum non conveniens framework. Id. A valid forum
21   selection clause renders the private interest factors irrelevant, thereby leaving the
22   court to consider only the public interest factors. Id. at 64. “The practical result is
23   that forum-selection clauses will almost always control.” Key Equip. Fin. v. Barrett
24   Bus. Servs., Inc., No. 3:19-cv-05122-RBL, 2019 WL 2491893, at *3 (W.D. Wash.
25   June 14, 2019) (citations and internal quotations omitted).
26   //
27   //
28   //

                                               – 10 –                                  18cv2616
 1   B.    Application
 2         To determine whether the Cargo Policy’s forum selection clause requires
 3   dismissal of Plaintiff’s claims against Lloyds and H.W. Wood under the forum non
 4   conveniens framework, the Court considers: (1) whether Plaintiff’s claims fall within
 5   the clause’s scope, (2) whether the clause is valid and enforceable under federal law,
 6   and, assuming the answer to the first and second considerations is yes, (3) whether
 7   Plaintiff has met its burden to show that the public interest factors counsel against
 8   dismissal. Primary Color Sys. Corp. v. Agfa Corp., No. SACV 17-00761-JVS
 9   (DFMx), 2017 WL 8220729, at *3 (C.D. Cal. June 13, 2017).
10
11         1.     The Forum Selection Clause Encompasses Plaintiff’s Claims
12                Against Lloyds and H.W. Wood
13         The first issue the Court must address is whether Plaintiff’s claims fall within
14   the forum selection clause’s scope. Petersen v. Boeing Co., 715 F.3d 276, 280 (9th
15   Cir. 2013). If Plaintiff’s claims are outside the clause’s scope, then the Court’s
16   analysis ends and dismissal is not warranted. See Yan Guo v. Kyani, Inc., 311 F.
17   Supp. 3d 1130, 1141–43 (C.D. Cal. 2018).
18
19         The Cargo Policy’s forum selection clause provides in full that: “[t]his
20   insurance is subject to the law and practice of England and Wales and to the exclusive
21   jurisdiction of the Courts of England and Wales.” (Compl. Ex. C at 3 (emphasis
22   added).) As part of a contract, the clause is interpreted according to standard contract
23   interpretation principles. “[T]he common or normal meaning of language will be
24   given to the words of a contract unless circumstances show that in a particular case
25   a special meaning should be attached to it.” Doe 1 v. AOL LLC, 552 F.3d 1077,
26   1081 (9th Cir. 2009) (quotations and citation omitted). The Cargo Policy plainly
27   designates the Courts of England and Wales as the courts with exclusive jurisdiction
28   over the Cargo Policy in mandatory language. See N. Cal. Dist. Council of Laborers

                                               – 11 –                                  18cv2616
 1   v. Pittsburgh-Des Moines Steel Co., 69 F.3d 1034, 1037 (9th Cir. 1995) (recognizing
 2   that a mandatory forum selection clause designates a forum as the exclusive forum).
 3
 4         As Lloyds argues, (ECF No. 13-1 at 8–9), Plaintiff’s two contract claims
 5   against Lloyds plainly fall within the scope of the Cargo Policy’s forum selection
 6   clause. Plaintiff claims that Lloyds breached its contractual duty to pay Plaintiff’s
 7   insurance claim under the Cargo Policy and also breached a duty of good faith and
 8   fair dealing Lloyds owed to Plaintiff under the Cargo Policy. (Compl. ¶¶ 36–52.)
 9   These claims are ones that paradigmatically fall within a contractual forum selection
10   clause. See, e.g., Morgan Tire of Sacramento, Inc. v. Goodyear Tire & Rubber Co.,
11   60 F. Supp. 3d 1109, 1119 (E.D. Cal. 2014).
12
13         A forum selection clause may apply equally to tort claims, such as the two tort
14   claims that Plaintiff raises against H.W. Wood. See Manetti-Farrow, Inc. v. Gucci
15   Am., Inc., 858 F.2d 509, 514 (9th Cir. 1988) (concluding that claims of tortious
16   interference with prospective economic advantage relations were covered by a forum
17   selection clause). “Whether a forum selection clause applies to tort claims depends
18   on whether resolution of the claims relates to interpretation of the contract.” Id.
19
20         H.W. Wood argues that resolution of Plaintiff’s tort claims against it will
21   require interpretation of the Cargo Policy and, thus, the forum selection clause
22   applies. (ECF No. 11 at 8–9.) The Court agrees. Plaintiff expressly premises each
23   of these claims on the allegations that there was a valid contract between it and
24   Lloyds that named Plaintiff as an assured, with which H.W. Wood interfered by
25   allegedly misdirecting Plaintiffs about “the parties responsible for handling the
26   claim.” (Compl. ¶¶ 54–56, 66.) In its negligent interference claim, Plaintiff further
27   claims that H.W. Wood had “an obligation to report” Plaintiff’s insurance claim to
28   Lloyds. (Id. ¶ 70.) As pleaded, Plaintiff’s tort claims against H.W. Wood flow from

                                              – 12 –                                 18cv2616
 1   the purported obligations amongst the parties under the Cargo Policy, thus bringing
 2   the claims within the clause’s scope. See Morgan Tire of Sacramento, Inc., 60 F.
 3   Supp. 3d at 1119. That Plaintiff has failed to argue that its tort claims against H.W.
 4   Wood fall outside the clause’s scope—despite H.W. Wood expressly identifying this
 5   as a relevant issue to enforcement of the clause—underscores for the Court that
 6   Plaintiff concedes this issue. Accordingly, the Court finds that the forum selection
 7   clause applies to Plaintiff’s claims against both Lloyds and H.W. Wood.
 8
 9         2.     The Cargo Policy’s Forum Selection Clause is Valid and
10                Enforceable
11         The Court’s second inquiry is whether the forum selection clause is valid and
12   enforceable. Federal law governs a forum selection clause’s validity. Simonoff v.
13   Expedia, Inc., 643 F.3d 1202, 1205 (9th Cir. 2011); Argueta v. Banco Mexicano,
14   S.A., 87 F.3d 320, 324 (9th Cir. 1996). Forum selection clauses “are prima facie
15   valid and should be enforced unless enforcement is shown by the resisting party to
16   be unreasonable under the circumstances.” M/S Bremen v. Zapata Off-Shore Co.,
17   407 U.S. 1, 10 (1972) (internal quotations omitted); Manetti-Farrow, 858 F.2d at
18   514. A forum selection clause may be unreasonable for one of three reasons: (a)
19   “the inclusion of the clause in the agreement was the product of fraud or
20   overreaching”; (b) “the party wishing to repudiate the clause would effectively be
21   deprived of his day in court were the clause enforced”; or (c) “enforcement would
22   contravene a strong public policy of the forum in which suit is brought.” Murphy v.
23   Schneider Nat’l, Inc., 362 F.3d 1133, 1140 (9th Cir. 2004) (quoting Richards v.
24   Lloyd’s of London, 135 F.3d 1289, 1294 (9th Cir. 1998)). Because Plaintiff does not
25   make any argument that enforcement of the forum selection clause would contravene
26   a strong public policy, the Court limits its analysis to the first and second
27   considerations and concludes that Plaintiff fails to make a showing on either ground.
28

                                              – 13 –                                 18cv2616
 1                a.     Plaintiff Does Not Demonstrate that the Clause Is the
 2                       Product of Fraud or Overreaching
 3         For a court to deny enforcement of a forum selection clause based on fraud or
 4   overreaching, a party must show that “the inclusion of that clause in the contract was
 5   the product of fraud or coercion.” Richards, 135 F.3d at 1297 (emphasis in original)
 6   (quoting Scherk v. Alberto-Culver Co., 417 U.S. 506, 518 (1974)). A party must
 7   introduce “specific facts, contained in an admissible affidavit” that are “sufficient,
 8   if true, to demonstrate that the forum selection’s clause inclusion in the . . . agreement
 9   was obtained via fraud or overreaching.” Petersen, 715 F.3d at 283. The Court
10   considers (i) whether Plaintiff had the opportunity to become meaningfully informed
11   of the forum selection clause and (ii) whether Plaintiff may be bound by the Cargo
12   Policy’s forum selection clause.
13
14                       i.     Plaintiff Had the Opportunity to Become Meaningfully
15                              Informed of the Forum Selection Clause
16         Plaintiff opposes dismissal of its claims against Lloyds and H.W. Woods by
17   arguing that it is not a sophisticated business entity and therefore the clause should
18   not be enforced against it. (ECF No. 19 at 20.) Chris Ashby, Plaintiff’s CEO and
19   President, similarly contends that the transaction was not a business transaction
20   because the Yacht is a “pleasure yacht” and “White Knight is not a commercial
21   enterprise.” (Ashby Decl. ¶¶ 35–36.) The Court considers and rejects Plaintiff’s
22   arguments.
23
24         A forum selection clause is not unenforceable merely because parties have
25   unequal bargaining power so long as the clause was reasonably communicated to the
26   party or the party could have learned of its existence. Carnival Cruise Lines, Inc. v.
27   Shute, 499 U.S. 585, 595 (1991). The first issue a court should therefore consider is
28   whether the clause was reasonably communicated to the plaintiff. See Wallis v.

                                               – 14 –                                   18cv2616
 1   Princess Cruises, Inc., 306 F.3d 827, 835 (9th Cir. 2002). The court should take into
 2   account the clause’s physical characteristics and whether the plaintiff had the ability
 3   to become meaningfully informed of the clause and to reject its terms. Id. at 835–
 4   36. The conditions of a form contract may be enforceable even if not read or
 5   negotiated by the challenging party, so long as that party was afforded the
 6   opportunity to do so. See Murphy, 362 F.3d at 1140; Deiro v. Am. Airlines, Inc., 816
 7   F.2d 1360 (9th Cir. 1987) (holding the passenger of a common carrier contractually
 8   bound by the fine-print liability limitations in the passenger ticket).
 9
10         Plaintiff does not challenge the presentation of the forum selection clause in
11   the Cargo Policy. Instead, as the Court has noted, Plaintiff contends that it is not a
12   sophisticated business entity. Plaintiff’s President and CEO attempts to disavow
13   knowledge of the clause’s existence. Ashby acknowledges that he agreed to enter
14   the Shipping Contract on behalf of White Knight and that he agreed to purchase the
15   Cargo Policy with the “understanding that the Shipping Contract resulted in White
16   Knight becoming an assured of [Lloyds]” due to representations from Raven’s Rick
17   Gladych that a Cargo Policy with Lloyds could be purchased as part of the Shipping
18   Contract. (Ashby Decl. ¶¶ 3–6.) Ashby contends, however, that he was never
19   “advise[d] . . . that the contract of insurance would contain a foreign selection clause
20   which would require me to pursue policy benefits in Great Britain.” (Id. ¶ 7.) Ashby
21   otherwise contends that he was not aware of the particular process by which the
22   insurance was obtained, nor the role of UYT and H.W. Wood. (Id. ¶¶ 15–16.) The
23   Court is not persuaded that this record precludes enforcement of the Cargo Policy’s
24   forum selection clause.
25
26         For one, despite Plaintiff’s averments in this litigation of lack of
27   sophistication, Plaintiff is a corporate entity that was established with its sole asset
28   as the Yacht. (Ashby Decl. ¶ 37.) Second, the allegations and record do not show

                                               – 15 –                                  18cv2616
 1   that Plaintiff is inexperienced in insurance or insurance disputes. Plaintiff had
 2   already entered into a marine insurance transaction before the events leading to this
 3   case. In fact, through Ashby, Plaintiff secured marine insurance from non-party
 4   IMU for the Yacht prior to entering into the Shipping Contract. (Compl. Ex. A.)
 5   Further, the inclusion of a foreign selection clause in an insurance contract is not
 6   surprising. “Forum selection clauses are in rather widespread use throughout the
 7   insurance industry.” Foster v. Chesapeake Ins. Co., 933 F.2d 1207, 1218 (3rd Cir.
 8   1991). Tellingly, Ashby does not himself take issue with the inclusion of a forum
 9   selection clause in the Cargo Policy, but rather with its designation of a foreign
10   forum.
11
12         The Complaint and Ashby’s declaration otherwise leave the Court with the
13   impression that Plaintiff had the ability to learn of and understand the foreign forum
14   selection clause in the Cargo Policy. For one, despite averring that no one advised
15   him of the Cargo Policy’s foreign forum selection clause, Ashby expressly indicates
16   that he expressly reviewed the terms of the Shipping Contract prior to entering into
17   the contract. (Ashby Decl. ¶ 13.) The copy of the Shipping Contract expressly
18   indicates that an insurance policy would be separately obtained. (Compl. Ex. B;
19   ECF No. 19-1 Ex. 1).) It is undisputed that Ashby knew that this policy would be
20   obtained from Lloyds—an entity whose full name expressly refers to London—and
21   that the policy was itself a part of the overall Shipping Contract.
22
23         Second, Ashby does not contend that he lacked the ability to obtain a copy of
24   the Cargo Policy or that he never received a copy before paying for the Shipping
25   Contract. Ashby authorized the wire transfer for the cost of the Shipping Contract,
26   inclusive of the Cargo Policy’s cost, only after the Cargo Policy had issued.
27   (Compare Compl. Ex. C, with ECF No. 19-2 Ex. 2.) The fact that Plaintiff included
28   a copy of the Cargo Policy with the Complaint—and expressly sought coverage

                                              – 16 –                                 18cv2616
 1   under the Cargo Policy months before initiating this suit—suggests to the Court that
 2   Plaintiff either had a copy of the Cargo Policy at the time Ashby sent Plaintiff’s
 3   payment for the Shipping Contract or, at a minimum, had the ability to obtain one.
 4   Under these circumstances, the Court concludes that Plaintiff had the ability to learn
 5   of the forum selection clause. See Deiro, 816 F.2d at 1365; see also Luedde v. Devon
 6   Robotics, LLC, No. 10-cv-400W, 2010 WL 2712293, at *7 (S.D. Cal. July 2, 2010)
 7   (rejecting as “unavailing” the plaintiff’s attempt “to paint herself as naïve” to find
 8   that plaintiff had adequate notice of the forum selection clause).
 9
10                       ii.    The Clause Can Bind Plaintiff
11         Plaintiff’s principal argument that the Cargo Policy’s forum selection clause
12   cannot be enforced is that Plaintiff is not a party to the Cargo Policy. (ECF No. 19
13   at 19–20.) Plaintiff argues that only parties to a contract are bound by its terms. See
14   E.E.O.C. v. Waffle House, Inc., 534 U.S. 279, 294 (2002). Plaintiff argues that it is
15   not a party to the Cargo Policy and thus the Cargo Policy’s terms do not bind
16   Plaintiff. (ECF No. 19 at 19–20.) The Court rejects Plaintiff’s argument.
17
18         As an initial matter, Plaintiff’s opposition contradicts Plaintiff’s multiple
19   allegations in the Complaint that Plaintiff and Lloyds “entered into a valid insurance
20   agreement” to which Plaintiff was a party. (Compl. ¶¶ 38, 47, 54.) Plaintiff’s own
21   pleadings therefore make Plaintiff’s newfound argument suspect.
22
23         However, even if the Court accepts Plaintiff’s newfound contention that it is
24   not a party to the Cargo Policy, the fact the Plaintiff is not a party to the policy does
25   not preclude the enforcement of the clause against Plaintiff. A forum selection
26   clause may be enforced against a non-party in at least two circumstances: (1) when
27   the non-party is a third-party beneficiary of the contract with the clause, Nguyen v.
28   Barnes & Noble, Inc., 763 F.3d 1171, 1180 (9th Cir. 2014), and (2) when the non-

                                               – 17 –                                   18cv2616
 1   party and the conduct at issue are “closely related” to the parties to the contract with
 2   the forum selection clause, Manetti-Farrow, Inc., 858 F.2d at 514 n.5. The Cargo
 3   Policy’s forum selection clause is enforceable against Plaintiff for both reasons.
 4
 5         First, under the third-party beneficiary test, a non-signatory plaintiff who
 6   “knowingly exploits the benefits of [an] agreement and receives benefits flowing
 7   directly from the agreement” may be required to abide by the forum selection clause.
 8   Nguyen, 763 F.3d at 1880. Even if Plaintiff is not a party to the Cargo Policy,
 9   Plaintiff is undoubtedly a third-party beneficiary of the Cargo Policy. The Yacht is
10   the Cargo Policy’s “interest” and provides that any claim amount shall be made
11   payable to Plaintiff. (Compl. Ex. C. at 1.) Plaintiff has knowingly sought to exploit
12   the Cargo Policy’s benefits, as evidenced by Plaintiff’s repeated attempts to tender
13   a claim under the Policy before commencing this suit. (Compl. ¶¶ 16–35.) Indeed,
14   in undertaking these attempts, Plaintiff’s counsel expressly observed that “the
15   beneficiary [under the Cargo Policy] is White Knight Yacht, LLC.” (ECF No. 19-1
16   Ex. 22 at ECF page 107 (May 10, 2018 letter from Douglas M. Field to Sarah
17   Martin).)
18
19         Second, under the close-relationship test, a non-party may be bound by the
20   forum selection clause if the non-party is “closely related to the contractual
21   relationship.” Manetti-Farrow, Inc., 858 F.2d at 514 n.5. A non-party is closely
22   related when it is “part of the larger contractual relationship” between the parties to
23   the agreement with the forum selection clause. See Holland Am. Line, Inc. v. N. Am.,
24   Inc., 485 F.3d 450, 456 (9th Cir. 2007). Plaintiff is undoubtedly closely related to
25   the contractual relationships to which the forum selection clause applies. Lloyds is
26   the insurer of the Cargo Policy under which Lloyds “agree[s] losses, if any, shall be
27   payable to the order of [Plaintiff].” (Compl. Ex. C. at 1.) The Cargo Policy was also
28   effected by H.W. Wood “acting on behalf of [UYT].” (Id.) UYT’s vice president

                                               – 18 –                                  18cv2616
 1   signed the Cargo Policy. Critically, Plaintiff seeks to recover from all Defendants
 2   for Plaintiff’s failure’s obtain coverage under the Cargo Policy. Accordingly,
 3   Plaintiff can be bound by the forum selection clause on this basis as well even if
 4   Plaintiff is not a party to the Cargo Policy.
 5
 6                b.     Plaintiff Has Not Shown That It Will Be Deprived of Its Day
 7                       in Court
 8         The second basis for which a court may refuse to enforce a forum selection
 9   clause is that the plaintiff “would effectively be deprived of his day in court were
10   the clause enforced.” LaCross v. Knight Transp., Inc., 95 F. Supp. 3d 1199, 1203
11   (C.D. Cal. 2015). “[I]t should be incumbent on the party seeking to escape his
12   contract to show that trial in the contractual forum will be so gravely difficult and
13   inconvenient that he will for all practical purposes be deprived of his day in court.”
14   Bremen, 407 U.S. at 18. A party may show that a forum selection clause should not
15   be enforced if all the relevant witnesses are not located in that forum, the party is
16   physically unable to go to the chosen forum, or the party lacks the financial ability
17   to bear the costs of proceeding in the chosen forum. See Spradlin v. Lear Siegler
18   Mgmt. Servs. Co., 926 F.2d 865, 869 (9th Cir. 1991); Goldman v. U.S. Transp. &
19   Logistics, LLC, No. 17-cv-00691-BAS-NLS, 2017 WL 6541250, at *5 (S.D. Cal.
20   Dec. 20, 2017).
21
22         Plaintiff does not provide sufficient allegations to prove that enforcement of
23   the Cargo Policy’s forum selection clause would deprive it of its day in court. Ashby
24   contends that it “would be a huge financial burden on White Knight and myself” to
25   pursue this lawsuit in Great Britain. (Ashby Decl. ¶ 36.) This contention, however,
26   is made in a boilerplate fashion without any specific and concrete evidence that
27   pursuing Plaintiff’s claims in the Courts of England and Wales would be gravely
28   difficult or inconvenient.

                                               – 19 –                                18cv2616
 1
 2         In the absence of countervailing evidence from Plaintiff, the Court has no
 3   reason to stray from the conclusions of other courts regarding the adequacy of
 4   England and Wales. See Bremen, 470 U.S. at 1914 (“[T]he courts of England meet
 5   the standards of neutrality and long experience in admiralty litigation.”); see also
 6   Comm Network Servs. Corp. v. Colt Telecomm., No. C 04–1283 MEJ, 2004 WL
 7   1960174, at *9 (N.D. Cal. Sept. 3, 2004) (“[T]he Court finds that Plaintiff was not
 8   denied a meaningful day in court in England . . . .”). Accordingly, the Court
 9   concludes that Plaintiff has not shown that this consideration weighs against
10   enforcement of the clause.
11
12         3.     Plaintiff Has Not Shown that the Public Interest Factors Strongly
13                Disfavor Enforcement of the Clause
14         Having found that the Cargo Policy’s forum selection clause is valid and
15   enforceable, the Court now considers whether Plaintiff has shown that the public
16   interest factors overwhelmingly disfavor enforcement of the clause. As the Court
17   has recognized, “a valid forum-selection clause [should be] given controlling weight
18   in all but the most exceptional cases.” Atl. Marine, 571 U.S. at 60. The relevant
19   public interest factors are:
20
           the administrative difficulties flowing from court congestion; the local
21         interest in having localized controversies decided at home; the interest
           in having the trial of a diversity case in a forum that is at home with the
22
           law that must govern the action; the avoidance of unnecessary problems
23         in conflict of laws, or in the application of foreign law; and the
           unfairness of burdening citizens in an unrelated forum with jury duty.
24
25   Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241 n.6 (1981) (citations and internal
26   quotations omitted).
27
28

                                              – 20 –                                     18cv2616
 1          Here, although it is Plaintiff’s burden to show that the public interest factors
 2   strongly disfavor dismissal of this action from the present forum, Plaintiff fails to
 3   make any showing on the public interest factors. Plaintiff’s failure to do so is a
 4   sufficient basis for the Court to grant Lloyds’ and H.W. Wood’s motions to dismiss
 5   at this juncture.
 6
 7          Nevertheless, Lloyds provides a thorough analysis regarding the public
 8   interest factors, which confirms for the Court that the public interest factors favor
 9   dismissal. The Court highlights here only some of the reasons Lloyds identifies.
10   First, with respect to the factors concerning the applicable law, the clause points to
11   a forum that is more familiar with the law that will govern the insurance. In the same
12   stroke, the forum selection clause includes a choice-of-law provision, which
13   provides that the law of England and Wales governs the Cargo Policy. The English
14   courts are more adept at interpreting and applying English law. Therefore, the need
15   to apply English law favors dismissal.
16
17          Second, the allegations do not show a strong local interest in the insurance
18   dispute and, instead, show that a trial in this Court would burden a jury and the
19   California taxpayers. Although Plaintiff’s principal resides in California, none of
20   the Defendants resides in California and Plaintiff itself is a Delaware limited liability
21   company. Accordingly, in the absence of any showing by Plaintiff, the Court
22   concludes that the controlling weight should be given to the Cargo Policy’s forum
23   selection clause.
24
25                                       *      *       *
26          Having considered the Cargo Policy’s forum selection clause, the Court
27   concludes that: (1) the clause encompasses Plaintiff’s claims against Lloyds and
28   H.W. Wood, (2) the clause is valid and enforceable, and (3) Plaintiff has not shown

                                               – 21 –                                  18cv2616
 1   that the public interest factors strongly disfavor enforcement of the clause for
 2   Plaintiff’s claims against Lloyds and H.W. Woods. Accordingly, the Court grants
 3   Lloyds’ and H.W. Wood’s motions to dismiss on the basis of the Cargo Policy’s
 4   forum selection clause. Dismissal for forum non conveniens based on a forum
 5   selection clause should be without prejudice. Goldman, 2017 WL 6541250, at *9–
 6   10. As such, the Court dismisses Plaintiff’s claims against Lloyds and H.W. Wood
 7   without prejudice.
 8
 9                              PERSONAL JURISDICTION
10         UYT moves to dismiss Plaintiff’s claims for lack of personal jurisdiction and
11   improper venue. (ECF No. 33.) The Court finds dispositive UYT’s lack of personal
12   jurisdiction argument and limits its analysis to this issue.
13
14   A.    Legal Standard
15         As a procedural matter, a party may generally move to dismiss for lack of
16   personal jurisdiction under Rule 12(b)(2). See Fed. R. Civ. P. 12(b)(2). Here,
17   because UYT moves to dismiss after filing an answer to the Complaint in which it
18   asserts lack of personal jurisdiction as a defense, the Court construes UYT’s motion
19   as a Rule 12(c) motion for judgment on the pleadings. Under Rule 12(c), a party
20   may move for judgment on the pleadings “[a]fter the pleadings are closed but within
21   such time as not to delay the trial.” Fed. R. Civ. P. 12(c). Judgment on the pleadings
22   is proper only when there is no unresolved issue of fact and no question remains that
23   the moving party is entitled to a judgment as a matter of law. Hal Roach Studios,
24   Inc. v. Richard Feiner & Co., 896 F.2d 1542, 1550 (9th Cir. 1989); Honey v.
25   Distelrath, 195 F.3d 531, 532–33 (9th Cir. 1999).
26
27         “When a defendant moves to dismiss for lack of personal jurisdiction, the
28   plaintiff bears the burden of demonstrating that the court has jurisdiction over the

                                               – 22 –                                18cv2616
 1   defendant.” Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1154 (9th Cir. 2006). If
 2   the motion is based on written materials rather than an evidentiary hearing, the
 3   plaintiff must only make a “prima facie showing of jurisdictional facts.” Bauman v.
 4   DaimlerChrysler, 579 F.3d 1088, 1094 (9th Cir. 2009), vacated on other grounds,
 5   603 F.3d 1141 (9th Cir. 2010) (quotations and citations omitted). A prima facie
 6   showing “must be based on affirmative proof beyond the pleadings, such as
 7   affidavits, testimony or other competent evidence of specific facts.” Excel Plas, Inc.
 8   v. Sigmax Co., Ltd., No. 07-CV-578-IEG, 2007 WL 2853932, at *2 (S.D. Cal. Sept.
 9   27, 2007) (citation omitted). “Although the plaintiff cannot simply rest on the bare
10   allegations of its complaint, uncontroverted allegations in the complaint must be
11   taken as true.” Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th
12   Cir. 2004) (quotations and citations omitted). “Conflicts between parties over
13   statements contained in affidavits must be resolved in the plaintiff’s favor.” Id.
14
15         To substantively resolve a personal jurisdictional challenge, a federal district
16   court applies the law of the state where the court sits when no applicable federal
17   statute authorizes personal jurisdiction. Panavision Int’l, L.P. v. Toeppen, 141 F.3d
18   1316, 1320 (9th Cir. 1998). Neither side contends that a federal statue authorizes
19   personal jurisdiction here.     California’s long-arm statute, however, extends
20   jurisdiction to the limits of federal due process and thus federal due process
21   inevitably governs the parties’ jurisdictional dispute. See Pebble Beach, 453 F.3d at
22   1155. Federal due process requires that a nonresident defendant have sufficient
23   “‘minimum contacts’ with the forum such that the assertion of jurisdiction ‘does not
24   offend traditional notions of fair play and substantial justice.’” Id. (quoting Int’l
25   Shoe Co. v. Washington, 326 U.S. 310, 315 (1945)). The nature of the contacts
26   required for the constitutional exercise of personal jurisdiction turns on whether the
27   claimed basis for jurisdiction is general or specific. Ranza v. Nike, Inc., 793 F.3d
28

                                              – 23 –                                 18cv2616
 1   1059, 1068 (9th Cir. 2015). UYT contends that neither basis for jurisdiction exists
 2   in this case. The Court agrees.
 3
 4   B.    Plaintiff Concedes the Absence of General Jurisdiction Over UYT
 5         UYT contends that this Court lacks general jurisdiction. (ECF No. 33 at 4-7.)
 6   General jurisdiction allows a court to hear any and all claims against a defendant
 7   regardless of whether the claims relate to the defendant’s contacts with the forum
 8   state. Schwarzenegger, 374 F.3d at 802. The “paradigm forum for the exercise of
 9   general jurisdiction” is “one in which the corporation is fairly regarded as at home.”
10   Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924, (2011).
11   These “are a corporation’s place of incorporation and principal place of business.”
12   Daimler AG v. Bauman, 571 U.S. 117, 118 (2014). Plaintiff alleges that UYT is not
13   incorporated in, nor does it maintain a principal place of business in California.
14   (Compl. ¶ 4.) Plaintiff does not oppose UYT’s motion to dismiss on this ground.
15   (ECF No. 34.) Accordingly, the Court concludes that it lacks general jurisdiction
16   over UYT.
17
18   C.    Plaintiff Fails to Make a Prima Facie Showing of Specific Jurisdiction
19         Both parties dispute whether this Court may exercise specific jurisdiction over
20   UYT. (ECF No. 33 at 5; ECF No. 34 at 6.) A court may exercise specific jurisdiction
21   when the following requirements are met: (1) “[t]he non-resident defendant must
22   purposefully direct his activities or consummate some transaction with the forum or
23   resident thereof; or perform some act by which he purposefully avails himself of the
24   privilege of conducting activities in the forum, thereby invoking the benefits and
25   protections of its laws,” (2) “the claim must be one which arises out of or relates to
26   the defendant’s forum-related activities,” and (3) “the exercise of jurisdiction must
27   comport with fair play and substantial justice, i.e. it must be reasonable.”
28   Schwarzenegger, 374 F.3d at 802. “The plaintiff bears the burden of satisfying the

                                              – 24 –                                 18cv2616
 1   first two prongs of the test.” Id. “If the plaintiff fails to satisfy either of these prongs,
 2   personal jurisdiction is not established in the forum state.” Id. “If the plaintiff
 3   succeeds in satisfying both of the first two prongs, the burden then shifts to the
 4   defendant to ‘present a compelling case’ that the exercise of jurisdiction would not
 5   be reasonable.’” Id. “If any of the three requirements is not satisfied, jurisdiction in
 6   the forum would deprive the defendant of due process of law.” Pebble Beach Co.,
 7   453 F.3d at 1155.
 8
 9          1.     Plaintiff Has Not Shown that UYT Purposefully Directed Its
10                 Conduct at California
11          UYT contends that it neither purposefully availed itself nor purposefully
12   directed any tortious conduct at California. (ECF No. 33 at 5–7.) Plaintiff objects,
13   but points to its own conduct and the conduct of third parties to argue that UYT
14   purposefully availed and directed its conduct at California. (ECF No. 34 at 6–8.)
15
16          “A purposeful availment analysis is most often used in suits sounding in
17   contracts.” Schwarzenegger, 374 F.3d at 802. “A purposeful direction analysis, on
18   the other hand, is most often used in suits sounding in tort.” Id. at 802. The latter
19   test applies here given the nature of Plaintiff’s claims against UYT. “Purposeful
20   direction” requires a defendant to have “(1) committed an intentional act,” (2)
21   “expressly aimed at the forum state,” (3) “causing harm that the defendant knows is
22   likely to be suffered in the forum state.” Id. The requirement “assures that a
23   defendant will not be haled into a jurisdiction solely as a result of random, fortuitous,
24   or attenuated contacts, or of the unilateral activity of another party or a third person.”
25   Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985) (internal quotations and
26   citations omitted).
27
28

                                                 – 25 –                                    18cv2616
 1         Although Plaintiff is a California-based entity that owns the Yacht, this is
 2   insufficient to show that UYT purposefully directed its conduct at California. The
 3   Court comes to this conclusion for two reasons. First, the nature of the underlying
 4   contractual relationships amongst the parties does not show that UYT purposefully
 5   directed its conduct at California. The underlying Shipping Contract was between
 6   Plaintiff and Raven, a Seattle-based entity, for shipment of the Yacht from Canada
 7   to Mexico. (Compl. Ex. B.) Raven separately contracted with UYT to perform the
 8   actual transport of the Yacht from Canada to Mexico. (Compl. ¶ 14.) These
 9   allegations simply do not show that UYT purposefully directed its conduct at
10   California.
11
12         Second, Plaintiffs’ allegations regarding its attempts to seek coverage under
13   the Cargo Policy similarly do not show that UYT purposefully directed its conduct
14   at California. At most, Plaintiff points to its own conduct or the alleged conduct of
15   third parties—not based in California—that allegedly attempted to contact UYT—
16   at UYT’s place of business outside California—regarding Plaintiff’s assertion of a
17   claim under the Cargo Policy administered by a London-based insurer.               The
18   unilateral conduct of Plaintiff and the third parties, however, cannot show that UYT
19   purposefully directed any conduct at California. See Burger King Corp., 471 U.S.
20   at 475. Accordingly, the Court concludes that Plaintiff has not sufficiently alleged
21   that UYT purposefully directed its conduct to California such that this Court may
22   exercise specific jurisdiction over it. Because Plaintiff fails to identify any conduct
23   by UYT purposefully directed at California, there are no relevant contacts with
24   California for the Court to assess whether Plaintiff’s claims arise from those
25   contacts.
26   //
27   //
28   //

                                              – 26 –                                  18cv2616
 1         2.     The Exercise of Jurisdiction Would Not Comport with Due Process
 2         Even if the Court assumes that Plaintiff has satisfied the first two prongs of
 3   the specific jurisdiction test, UYT has shown that the exercise of jurisdiction would
 4   not comport with due process. (ECF No. 35 at 6–7.)
 5
 6         Several non-dispositive factors guide a court’s analysis of this issue: (1) the
 7   extent of a defendant’s purposeful interjection; (2) the burden on the defendant in
 8   defending in the forum; (3) the extent of conflict with the sovereignty of the
 9   defendant’s state; (4) the forum state’s interest in adjudicating the dispute; (5) the
10   most efficient judicial resolution of the controversy; (6) the importance of the forum
11   to the plaintiff’s interest in convenient and effective relief; and (7) the existence of
12   an alternative forum. Burger King Corp., 471 U.S. at 476–77. The existence of an
13   alternative forum becomes an issue “only when the forum state is shown to be
14   unreasonable.” Sinatra v. Nat’l Enquirer, Inc., 854 F.2d 1191, 1201 (9th Cir. 1988).
15   Application of these factors shows that the exercise of specific jurisdiction over UYT
16   would not comport with due process, particularly given the Cargo Policy’s forum
17   selection clause.
18
19         First, UYT’s lack of purposeful interjection into California renders the
20   exercise of specific jurisdiction unreasonable.         The defendant’s purposeful
21   interjection factor parallels the minimum contacts question. Dole Food Co. v. Watts,
22   303 F.3d 1104, 1115 (9th Cir. 2002). “Actions directed at a forum resident expected
23   to cause harm in the forum constitute purposeful injection.” CollegeSource, Inc. v.
24   AcademyOne, Inc., 653 F.3d 1066, 1080 (9th Cir. 2011). “Even if there is sufficient
25   interjection into the state to satisfy the purposeful availment prong, the degree of
26   interjection is a factor to be weighed in assessing the overall reasonableness of
27   jurisdiction under the reasonableness prong.” Panavision Int’l, L.P. v. Toeppen, 141
28   F.3d 1316, 1323 (9th Cir. 1998) (internal quotations omitted). Plaintiff has pointed

                                               – 27 –                                  18cv2616
 1   only to its unilateral conduct from California and the conduct of third parties that do
 2   not reside in California. UYT’s alleged failures to respond to these requests do not
 3   constitute a degree of purposeful interjection that would render the exercise of
 4   jurisdiction over UYT reasonable. This factor weighs most heavily in the Court’s
 5   conclusion that the exercise of specific jurisdiction over UYT by a California forum
 6   would not comport with due process.
 7
 8         Finally, the fifth through seventh factors weigh against the exercise of specific
 9   jurisdiction because of the Cargo Policy’s forum selection clause. The Court has
10   already dismissed Plaintiff’s claims against Lloyds and H.W. Wood based on the
11   forum selection clause. Given that Plaintiff’s claims against UYT concern the same
12   insurance policy, it would be inefficient to provide a resolution to Plaintiff’s claims
13   against UYT in this Court. Moreover, this Court is not the only jurisdiction where
14   Plaintiff can receive convenient and effective relief. As the Court has already
15   recognized, the Courts of England and Wales have a reputation for justice in
16   admiralty cases. Accordingly, the Court grants UYT’s motion to dismiss for lack of
17   personal jurisdiction over UYT.
18
19                               CONCLUSION & ORDER
20         For the foregoing reasons, the Court ORDERS as follows:
21         1.     The Court GRANTS Lloyds’ and H.W. Wood’s motions to dismiss
22   Plaintiff’s claims based on the Cargo Policy’s forum selection clause. (ECF Nos.
23   11, 13.) The Court DISMISSES Plaintiff’s claims against Lloyds and H.W. Woods
24   WITHOUT PREJUDICE to Plaintiff refiling the claims in the proper jurisdiction.
25         2.     The Court TERMINATES as moot H.W. Wood’s motion to strike.
26   (ECF No. 12.)
27         3.     The Court GRANTS UYT’s motion to dismiss Plaintiff’s claims
28   against UYT for lack of personal jurisdiction.         (ECF No. 33.)       The Court

                                              – 28 –                                  18cv2616
 1   DISMISSES Plaintiff’s claims against UYT WITHOUT PREJUDICE.
 2        4.   Because the Court has dismissed all of Plaintiff’s claims, the Court
 3   DISMISSES WITHOUT PREJUDICE this action.
 4        IT IS SO ORDERED.
 5
 6   DATED: September 10, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         – 29 –                              18cv2616
